Name: 93/603/CFSP: Council Decision of 8 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: political framework;  political geography;  cooperation policy; NA;  trade;  economic policy
 Date Published: 1993-11-20

 Avis juridique important|31993D060393/603/CFSP: Council Decision of 8 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina Official Journal L 286 , 20/11/1993 P. 0001 - 0002 Finnish special edition: Chapter 11 Volume 37 P. 0069 Swedish special edition: Chapter 11 Volume 37 P. 0069 COUNCIL DECISION of 8 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (93/603/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.3 thereof, Having regard to the general guidelines of the European Council meeting on 29 October 1993 adopting the search for a negotiated and lasting solution to the conflict in former Yugoslavia and the convoying of humanitarian aid in Bosnia and Herzegovina as an area of joint action, HAS DECIDED AS FOLLOWS: 1. The European Union will step up its efforts to assist the suffering populations in Bosnia and Herzegovina. To that end, it is willing to: - increase its contribution towards the resources placed at the disposal of the HCR; - support the convoying of international aid, in particular through the identification, restoration and preservation of priority routes. 2. The Presidency shall be responsible for contacting the co-Chairmen of the London Conference Steering Committee, the HCR and the Unprofor with a view to identifying priority routes, in particular to Sarajevo, and studying the conditions for, and ways and means of reopening the airports at Tuzla and Mostar. 3. The Presidency and the Commission, assisted by the ECMM and the ECTF, will draw up a report on aid convoying requirements in close liaison with the HCR and Unprofor. The role and possible strengthening of the ECMM and the ECTF will be evaluated in this context. 4. On the basis of that report, the Council will adopt the budget necessary to finance the requirements thus defined. It will decide on the amount to be charged to the Community budget, taking account of available nationa contributions. The budgetary procedure provided for by the Treaty establishing the European Community will apply with regard to the amount charged to the Community budget. At the same time, the Presidency will approach third countries with a view to obtaining from them additional contributions for the humanitarian action in Bosnia and Herzegovina. 5. Lord Owen, together with Mr T. Stoltenberg and in cooperation with the Presidency, the HCR and Unprofor, shall be responsible for bringing all the parties to the conflict in Bosnia and Herzegovina together at short notice in order to obtain their firm and specific commitment, in particular at local level, to the preservation of priority routes, as identified. 6. All appropriate means will be put in hand to support the convoying of humanitarian aid via priority routes, in accordance with the relevant Security Council Resolutions. 7. The Member States of the Union will do everything possible to strengthen their participation in Unprofor, particularly in the area of logistical support and engineering. The Presidency will be responsible for studying, in close liaison with the United Nations Secretary-General, ways and meand of obtaining additional third country contributions to Unprofor. 8. The Commission shall be associated in full with the tasks entrusted to the Presidency in accordance with Article J.5 (3) of the Treaty. 9. The Union's position will, if necessary, be defended in accordance with Article J.5 of the Treaty should implementation of the joint action as defined necessitate the intervention of the Security Council. 10. This Decision shall enter into force on today's date and shall apply until 31 March 1994, subject to any subsequent extensions to be decided on by the Council. The Presidency will report to the Council regularly on the progress and implementation of this Decision. 11. This Decision will be published in the Official Journal. Done at Brussels, 8 November 1993. For the Council The President W. CLAES